DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed May 22, 2020.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 11 and 20) followed subsequently by the rejections of the respective dependent claims.
No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Claims 1-10 and 20 are objected because of the following informalities: 
Claims 1 and 20 recited the limitations of “and and deleting”, which should read as and deleting.  
Claim Rejection - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claims 1, 11 and 20 recited the limitations of “powering off the identified full storage instances until they are needed for use by direct access operations or background backup operations” Certainly, Applicant’s original application described “the usage monitor and power control components, the data storage instance optimization process can consolidate data among non-full instances, power down full or relatively inactive instances, and delete empty instances..backup program ([0036]). However, the claim recited limitations are “powering off the identified full storage instances until they are needed for use by direct access operations or background backup operations”. Any type of comparison, monitor or tracking can interpret as “until they are needed for use by direct access operators. The claim recited limitations are not disclosed in the original specification.  The claim, as best understood, has been rejected based on a teaching of the prior art.
In order to expedite the prosecution process of this present application, the examiner assumes that applicants will correct or delete the new matter issues.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11 and 20 recited the limitations of “without opening the file” lacks antecedent basis issue. It is unclear which file Applicant’s is referring to. File extents and the file is not the same.
Claims 1, 11 and 20 recited the limitations of “powering off the identified full storage instances until they are needed for use by direct access operations or background backup operations”. The phrase ‘needed’ is merely intended use, which does not further limit the claimed invention, does not distinguish the claimed invention from the prior art of record. The matter need, not necessarily required for the claims.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                   
13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
14.	Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dolan et al. (US 8,935,493 B1), hereinafter Dolan in view of Botes et al. (US 2018/0260125 A1), hereinafter Botes.  
	As for claim 1, Dolan teaches a computer-implemented method of optimizing data storage instances in a…network, comprising: periodically checking a plurality of storage instances containing metadata and content data storage devices (column 8, lines 35-45, column 12, lines 20, response time for a storage device or volume based on a response time associated with the storage device or volume for a period of time. The response time  based on read and write operations directed to the storage device or volume);
identifying full storage instances of the plurality of storage instances; powering off the identified full storage instances until they are needed for use by direct access operations or background backup operations (see column 12, lines 21-28, after receiving the request from a host via an HA 21, or after the storage system generates the I/O request. The wait time is the amount of time the I/O request spends waiting in line or queue waiting for service, e.g. prior to executing operation); 
identifying non-full storage instances of the plurality of storage instances; moving data from a non-full storage instance to a fuller storage instance with sufficient spare storage capacity to create an empty storage instance; and and deleting the empty storage instance (see column 19, lines 37-42, capacity limits expressed as a percentage or portion of tier total storage capacity indicating an amount or quantity of storage, e.g. indicating a number of bytes or other number of storage units, column 73, lines 11-29, subsequent iteration performed, remove from all possible set of until the set is empty).
Dolan teaches the claimed invention including the limitation of network, but does not explicitly teach the limitations of cloud-computing network. In the same filed of endeavor, Botes teaches the claim recited limitations of cloud-computing network (see Botes, [0061], e.g. cloud-based storage systems).
Dolan and Botes both references teach features that are directed to analogous art and they are from the same field of endeavor, such as data storage devices connected with host system, connected the host systems to share data stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Botes’s teaching to Dolan's system for using metadata in the form of directed acyclic graphs. Hence, I/O operations that modify stored data in physical storage given effect at a user level through the modification of metadata corresponding to the stored data in physical storage, without modifying the stored data in physical storage. Using such metadata representation of stored data enables a virtualized storage system that considered flash-friendly in that it reduces, or minimizes, wear on flash memory (see Botes, [0394]).
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Botes’s teaching to Dolan's system for using metadata in the form of directed acyclic graphs. Hence, I/O operations that modify stored data in physical storage given effect at a user level through the modification of metadata corresponding to the stored data in physical storage, without modifying the stored data in physical storage. Using such metadata representation of stored data enables a virtualized storage system that considered flash-friendly in that it reduces, or minimizes, wear on flash memory (see Botes, [0394]).
As for claim 12, 
		The limitations therein have substantially the same scope as claim 1 because claim 12 is a non-transitory computer-readable medium claim for implementing the steps as recited in claim 1. Therefore, claim 12 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Botes’s teaching to Dolan's system for using metadata in the form of directed acyclic graphs. Hence, I/O operations that modify stored data in physical storage given effect at a user level through the modification of metadata corresponding to the stored data in physical storage, without modifying the stored data in physical storage. Using such metadata representation of stored data enables a virtualized storage system that considered flash-friendly in that it reduces, or minimizes, wear on flash memory (see Botes, [0394]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the cloud-computing network comprises backup server executing a deduplication backup system (see Dolan, column 10, lines 20-36; Also see Botes, [0118]). 
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein at least part of the cloud-computing network comprises a virtualized network, and further comprises virtual storage implemented one or more virtual machines in the network (see Dolan, column 11, lines 55 to column 12, line 14).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
 wherein the step of periodically checking is performed by a monitoring component, and wherein a defined period in on the order of daily or weekly checks (see Dolan, column 25, lines 19-51).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the defined period conforms to a garbage collection process of the deduplication backup system (see Dolan, column 9, lines 39-49; Also see Botes, [0087]). 
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the metadata stores attributes of the file selected from the group consisting of: file name and directory path to uniquely identify a file stored in an associated instance (see Dolan, column 29, lines 42-62). 
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the metadata is stored in first storage device of the instance, and associated content data is stored in a second storage device of the instance (see Dolan, column 29, line 41 to column 30, line 18).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
 further comprising a data protection search function providing an operating environment and user interface for the computer-implemented method (see Dolan, column 19, line 11-66).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the plurality of storage instances comprises a large-capacity search cluster accessed by the search function facilitating data access requests by a user through the user interface (see Dolan, column 19, line 11 to column 20, line 20).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the search function utilizes indexes created for the metadata and/or the content data in their respective storage devices (see Dolan, column 42, line 41-60).
Claims 12-19 corresponds in scope claims 2-10 and are similarly rejected. 
Prior Arts
15. 	US 2012/0254174 teaches one or more tiers of storage in this hierarchy may utilize different kinds of storage devices and/or may be optimized for different characteristics such as random update performance. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files ([0027]).
	US 2019/0171563 A1 teaches garbage collection for a deduplicated and compressed storage device. Virtual machine monitor, files are periodically moved among the tiers based on data management policies. Deduplication garbage collection using a set of Bloom filters distributed across multiple compute nodes ([0045], [0059]).
	EP 2449477A2 teaches performing data storage operations, including content indexing, containerized deduplication, and policy-driven storage, within a cloud environment, disclosed content indexing data stored within a cloud environment. Identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy ([0024]).
	Also see US 10152381, US 10346297, US 20190171563, US 10055420, US 10353603, US 10108644, US 9836244, US 10423533, US 10671309, US 10671431, US 9323682, US 9323655, US 9965381, US 9448732, US 9355112, US 9619474, US 7882373, US 8060759, these references read the claim recited limitations. These references are state of the art at the time of the claimed invention. 
Conclusion
16.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
17.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
18.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154  
2/26/22